        Case 4:21-cv-00159-JM-PSH Document 9 Filed 05/06/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

ESKER MARTIN III                                                                    PLAINTIFF


v.                                   No: 4:21-cv-00159-JM


JACKSON, et al.                                                                 DEFENDANTS

                                             ORDER

        Plaintiff Esker Martin III filed a pro se complaint, pursuant to 42 U.S.C. § 1983, on March

1, 2021 (Doc. No. 2). On March 25, 2021, the Court entered an order directing Martin to file an

amended complaint clarifying his claims within 30 days. See Doc. No. 3. Martin was cautioned

that failure to comply with the Court’s order within that time would result in the dismissal of his

case.

        More than 30 days have passed, and Martin has not complied or otherwise responded to

the March 25 order. Accordingly, the Court finds that this action should be dismissed without

prejudice for failure to comply with Local Rule 5.5(c)(2) and failure to respond to the Court’s

orders. See Miller v. Benson, 51 F.3d 166, 168 (8th Cir. 1995) (District courts have inherent power

to dismiss sua sponte a case for failure to prosecute, and exercise of that power is reviewed for

abuse of discretion).

        IT IS THEREFORE ORDERED THAT Martin’s complaint (Doc. No. 2) is DISMISSED

WITHOUT PREJUDICE.

        DATED this 6th day of May, 2021.


                                                      UNITED STATES DISTRICT JUDGE
